Exhibit NATIONAL FINANCIAL PARTNERS CORP. COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS (Amounts in thousands of dollars, except ratios) Nine Months Ended Years Ended December 31, September 30, 2009 2008 2007 2006 2005 2004 Earnings Available for Fixed Charges: (Loss) income before income taxes (a) $ (567,467 ) $ 41,809 $ 91,956 $ 101,361 $ 97,013 $ 72,107 Add: Interest Expense (a) $ 13,960 $ 19,832 $ 16,587 $ 6,291 $ 4,110 $ 1,113 Amortization of debt-related expenses 1,757 1,932 1,723 559 920 487 Appropriate portion of rents (b) 5,588 7,306 5,400 4,280 3,640 2,920 21,305 29,070 23,710 11,130 8,670 4,520 Earnings available for fixed charges $ (546,162 ) $ 70,879 $ 115,666 $ 112,491 $ 105,683 $ 76,627 Fixed Charges: Interest Expense (a) $ 13,960 $ 19,832 $ 16,587 $ 6,291 $ 4,110 $ 1,113 Amortization of debt-related expenses 1,757 1,932 1,723 559 920 487 Appropriate portion of rents (b) 5,588 7,306 5,400 4,280 3,640 2,920 Total Fixed Charges $ 21,305 $ 29,070 $ 23,710 $ 11,130 $ 8,670 $ 4,520 Ratio of Earnings to Combined Fixed Charges and PreferredDividends (c)(d) NM 2.44 x 4.88 x 10.11 x 12.19 x 16.95 x NM indicates amount is not meaningful (a) Interest expense and Income before income taxes exclude interest expense accrued on uncertain tax positions. The Company recognizes accrued interest and penalties related to unrecognized tax benefits as a component of income tax expense. As of September30, 2009, the Company had accrued interest related to unrecognized tax benefits of $0.9 million. (b) Portion of rental expenses which is deemed representative of an interest factor, which is approximately twenty percent of total rental expense. (c) Dividends paid on preference securities issued would be included as fixed charges and therefore impact the ratio of earnings to fixed charges. As of the date of this report, the Company has not issued any shares of the Company’s preferred stock. (d) Earnings for the nine months ended September 30, 2009 are inadequate to cover fixed charges and earnings available for fixed charges must be approximately $21.3 million in order to attain a ratio of earnings to combined fixed charges and preferred dividends of one-to-one.
